Per Curiam:

As all the assignments of error are argued together, and, especially since none of them possesses merit, they will not be separately mentioned. The appellant was not. prejudiced by the slight variance in the proof and the allegations in the bill of particulars upon which the case was tried on appeal from the justice court.
A very substantial foundation was laid for the introduction of secondary evidence of the contents of the written contract. The testimony was undisputed that the appellee brought about the sale of the appellant’s farm, and that his compensation was fixed by the written agreement. All the questions Were fairly submitted to the jury, and no substantial reason is suggested why the judgment should be disturbed. It is therefore affirmed.